Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s amendment and request for reconsideration of (01/28/21) and based on current amended claims juxtaposed previous art and current art of record, Examiner is hereby allowing claims 1 – 21.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…a semiconductor chip operable to execute start up self test code prior to system boot; an encoder operable to encode the progress of the execution of the startup self test code to generate encoded debug code; and means for wirelessly outputting the encoded debug code from the computing system prior to system boot…”as best illustrated by FIG. 6, and in such a manner as recited in independent claims 1, 10, 12 and 21.
Therefore, claims 1 – 21 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.

Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Chuck O Kendall/
Primary Examiner, Art Unit 2192